           Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x

ROSS WILLIAM ULBRICHT,                                        :

                                   Movant,                    :

        -v.-                                                  :    19 Cv. 7512 (LGS)

UNITED STATES OF AMERICA,                                     :    REPLY MEMORANDUM
                                                                   IN SUPPORT OF
                                                              :    28 U.S.C. § 2255 MOTION
                                   Respondent.
                                                               :
-------------------------------------------------------------- x

                                           I. INTRODUCTION

    The Government invites the Court to find attorney Joshua Dratel (“Dratel”)

more credible than Ross William Ulbricht (“Ulbricht”) in an effort to avoid a hearing

with live testimony on Ulbricht’s 28 U.S.C. § 2255 claims. The Court should decline

the Government’s invitation. While the Second Circuit has approved of district

courts using a “middle road” approach in deciding whether to grant a live hearing,

Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001), that approach would be

improper here.

    Contrary to what the Government asserts, the Dratel declaration is not the kind

of “detailed affidavit from trial counsel” Chang had in mind. Id.




                                                                                       The Court, in

                                                                                              Page 1
Reply Memorandum in Support of 28 U.S.C. § 2255 Motion
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 2 of 7



considering Ulbricht’s § 2255 allegations, is required to review the evidence “in the

light most favorable to [Ulbricht].” Puglisi v. United States, 586 F.3d 209, 213 (2d

Cir. 2009) (alterations added).



                                                   Quinones v. United States, 637

Fed. Appx. 42, 43 (2d Cir. 2016) (district court erred in finding lawyer’s unsworn

statement more credible than statement from § 2255 movant because lawyer’s

unsworn statement was not evidence).

   Additionally, unlike in Chang, this Court did not preside over the trial in the

case. Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001) (“Judge Glasser, having

tried the case, was intimately familiar with the trial proceedings and the events and

circumstances surrounding them”); Puglisi v. 586 F.3d at 214 ("[W]hen the judge

that tried the underlying proceedings also presides over the Section 2255 motion, a

less-than full-fledged evidentiary hearing may permissibly dispose of claims where

the credibility assessment would inevitably be adverse to the petitioner”) (emphasis

added). As such, the Court is not positioned—on a paper record alone—to

appropriately judge the demeanor or credibility of Ulbricht or Dratel concerning

factual matters that are almost entirely outside the record. See, Mui v. United

States, No. 99-CV-03627 (SJ) (RER), 2011 U.S. Dist. LEXIS 72442, at *9 (E.D.N.Y.

July 6, 2011).

   Finally, a live hearing is needed because it would be improper to merely credit

Dratel’s declaration over Ulbricht’s. Pham v. United States, 317 F.3d 178, 184 (2d


Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                       Page 2 of 7
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 3 of 7



Cir. 2003) (district court erred because it “merely credited the affirmation of Pham's

trial counsel over Pham's affirmation”); Gallego v. United States, 174 F.3d 1196,

1198-99 (11th Cir. 1999) ("We cannot adopt a per se 'credit counsel in case of conflict

rule,' which allows that in any case where the issue comes down to the 'bare-bones

testimony' of the defendant against the contradictory testimony of counsel,

defendant is going to lose every time.").

   Accordingly, for these and the following reasons, the Court should schedule a

live evidentiary hearing in this matter.

                                   II. ARGUMENT

   (a) ULBRICHT’S PLEA CLAIMS WARRANT A HEARING

   The Government argues that Ulbricht’s plea claims are “meritless,” ECF 21 at

12, essentially asking the Court to credit Dratel’s statements over Ulbricht’s. (ECF

21 at 14-15). The Government also contends that Ulbricht cannot show prejudice for

his guilty plea claims. (ECF 21 at 16-18). Viewing the “record in the light most

favorable to” Ulbricht, as the Court must, the Court should reject the Government’s

arguments and order a live evidentiary hearing. Puglisi, 586 F.3d at 213.

   The Government argues that “[t]he Court need not credit Ulbricht’s self-serving

assertions where, as here, Dratel has submitted a detailed sworn affidavit

describing his and his associate’s communications with Ulbricht about the plea

process, and candidly responding to each of Ulbricht’s assertions.” (ECF 21 at 18).




Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                        Page 3 of 7
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 4 of 7




                                                                        For these

reasons, the Dratel declaration is not the kind of “detailed affidavit from trial

counsel” that permits resolution of Ulbricht’s claims without a live hearing. Chang,

250 F.3d at 86.

    The Government also contends that Ulbricht cannot show prejudice because he

has not put forth objective evidence that he would have accepted the Government’s

plea offer or pleaded “open” but for counsel’s deficient performance. (ECF 21 at 21).

According to the Government, “Ulbricht faced a Guidelines recommendation of life

in prison in both instances. Ulbricht cites no authority finding prejudice in a no-

disparity context, nor is the Government aware of any.” (ECF 21 at 21).

    The premise of the Government’s argument about “no disparity” ignores the kind

of “disparity” at work in this case: the difference between a sentence following a

guilty plea and the sentence that results from the “trial tax.” The Government does

not dispute that the “trial tax” played a role in the ultimate sentence that was

imposed or that the “trial tax” does not result in longer sentences more generally.

Instead, the Government suggests that it is “pure speculation” that Ulbricht would



1




Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                        Page 4 of 7
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 5 of 7



have been sentenced to less than life without the trial tax, in a way suggesting that

Ulbricht needs to show that he would have in fact been sentenced to less than life if

he would have pleaded guilty. (ECF 23 at 17). But that is not the relevant legal

standard. As the Second Circuit has held:

      A reasonable probability is a probability sufficient to undermine
      confidence in the outcome," Strickland, 466 U.S. at 694; but
      "reasonable probability" is a less demanding standard than "more
      likely than not," e.g., Kyles v. Whitley, 514 U.S. 419, 434, 115 S. Ct.
      1555, 131 L. Ed. 2d 490 (1995). "[A] defendant need not show that
      counsel's deficient conduct more likely than not altered
      the [**47] outcome in the case." Strickland, 466 U.S. at 693 (emphases
      added); see, e.g., Nix v. Whiteside, 475 U.S. 157, 175, 106 S. Ct. 988, 89
      L. Ed. 2d 123 (1986) ("[A] defendant need not establish that the
      attorney's deficient performance more likely than not altered the
      outcome in order to establish prejudice under Strickland."). Here,
      although it had noted that the standard was "a reasonable probability"
      of a different outcome, August 2010 Order at 11, the district court
      framed the question as whether Perez-Olivo's inadequate assistance at
      sentencing "had an adverse effect," id. at 12 (emphasis added); and it
      concluded that Gonzalez had failed to demonstrate that the
      substandard performance "adversely affected his sentence," id. at 14-
      15 (emphasis added).

Gonzalez v. United States, 722 F.3d 118, 135 (2d Cir. 2013). Ulbricht can show a

reasonable probability that he would be sentenced to less than life, as argued in his

original supporting memorandum. (ECF 8 at 28).

   (b) THERE WAS NO ADVERSARIAL TESTING OF THE
       GOVERNMENT’S CASE AT TRIAL

   The Government, in an about face to what it argued before the jury, now

suggests that Dratel’s decision to concede that Ulbricht created the Silk Road was

part of a “nuanced defense theory.” (ECF 21 at 23, 27). The Government should be

judicially estopped from making this argument. New Hampshire v. Maine, 532 U.S.


Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                       Page 5 of 7
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 6 of 7



742, 749 (2001). Judicial estoppel “generally prevents a party from prevailing in one

phase of a case on an argument and then relying on a contradictory argument to

prevail in another phase.” Id. That is precisely what the Government is attempting

to do here. At trial the Government told the jury that Dratel’s concession that

Ulbricht had created the Silk Road was conclusive as to Ulbricht’s guilt because the

“government doesn’t have to prove that the defendant’s criminal activity continued

from start to finish.” (Trial Tr., Feb. 3, 2015, ECF 218 at 103-104).

   Moreover, the Government attempts to improperly inject a prejudice analysis

into the Court’s consideration of this claim. (ECF 21 at 24). As Ulbricht argued in

his original supporting memorandum, prejudice is presumed when there is no

meaningful adversarial testing of the Government’s case. See, United States v.

Wellington, 417 F.3d 284, 288 (2d Cir. 2005); Phillips v. White, 851 F.3d 567, 581

(6th Cir. 2017); (ECF 8 at 21).

                                  III. CONCLUSION

   The Court should grant Ulbricht an evidentiary hearing on his § 2255 claims.

                                  Respectfully submitted,


                                  /s Brandon Sample
                                  Brandon Sample
                                  Brandon Sample PLC
                                  P.O. Box 250
                                  Rutland, Vermont 05702
                                  Tel: (802) 444-4357
                                  Fax: (802) 779-9590
                                  E-mail: brandon@brandonsample.com
                                  Vermont Bar: 5573
                                  https://brandonsample.com


Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                      Page 6 of 7
        Case 1:19-cv-07512-LGS Document 27 Filed 03/27/20 Page 7 of 7




                                /s Zachary Lee Newland
                                Zachary Lee Newland
                                Senior Litigation Counsel
                                Brandon Sample PLC
                                P.O. Box 250
                                Rutland, Vermont 05702
                                Tel: (802) 444-4357
                                Fax: (802) 779-9590
                                E-mail: zach@brandonsample.com
                                Texas Bar: 24088967
                                https://brandonsample.com

                                Counsel for Ross William Ulbricht




                          CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing was served this 27th

day of March, 2020 via CM/ECF on all counsel of record.


                                s/ Brandon Sample
                                Brandon Sample




Reply Memorandum in Support of 28 U.S.C. § 2255 Motion                      Page 7 of 7
